Lamar, J.
If, when the cash was received and applied as a credit on the debt of the husband, the plaintiff had notice that the money actually belonged to the wife, she would have been entitled to a verdict on her plea of payment. If, however, he had no such notice, but took the money bona fide as a part payment on a pre-existing debt, then she was not entitled to the credit claimed nor to a judgment against him for the amount so received. If the. creditor’s title to this money could be thus defeated without proof of notice-of the defendant’s interest therein, so likewise could the title of the defendant to the same money be attacked. The result, would be that if any link in the chain of ownership between herself and the mint was invalid, she could be called on to account by the last true owner. It is manifest that any such rule would be utterly destructive of the quality of currency which has been attached by law as an incident peculiar to money and negotiable *526paper alone, of all other property. Money not only has no earmarks, but is currency, passing by delivery from hand to hand. ' It may be accepted in good faith, without any obligation to examine the holder’s title,- or to inquire the source from which he got it. One can give a better title thereto than he himself has, and one who receives it bona fide for a consideration may retain it as against the true owner. But it is said this principle does not apply to the payment of a pre-existing debt; that the creditor, on being obliged to return another’s mouey unlawfully paid by the •debtor, is in no worse position than he was before; that he still has his claim against the debtor, and may proceed to enforce it. And there are some decisions which seem to sustain this contention, certainly as to the case of negotiable instruments, when they are used as collateral or payment on pre-existing debts. But the contrary view has been adopted in this State. In Gibson v. Conner, 3 Ga. 51, it was said that the weight of authority was to the contrary, and that a note taken in payment of a pre-existing debt before due, and without notice of the maker’s equity, can be enforced against him. See also Kaiser v. U. S. Nat. Bank, 99 Ga. 259; Partridge v. Williams, 72 Ga. 807. By the same principle one who receives money bona fide for a consideration, as in payment of a pre-existing debt, gets a title thereto good as against the true owner. The individual hardship must yield to the general rule, and to the necessity of preserving intact the right to accept money bona fide, without an inquiry as to the source from which it came. Besides, the payment may have lulled the creditor into non-action. Belying thereon he may have lost the opportunity td collect by means which were not resorted to because he thought the debt had been fully or partially paid. These considerations, along with the credit on the existing debt, furnish a sufficient consideration to support the transfer of title, aud enable the creditor without notice of her claim to retain the same against the defendant. Civil Code, §3538; Cloud v. Kendrick, 82 Ga. 730; Newhall v. Wyatt, 139 N. Y. 452; State Bank v. U. S., 114 U. S. 401. Nor is the rule different under the Civil Code, § 2488, because the money belonged to a wife, and the payment was made by the husband to satisfy a debt due by him to the plaintiff. Chason v. Anderson, 119 Ga. 495.
The evidence as to notice by the plaintiff of the- wife!s title was *527conflicting. It was, however, sufficient to sustain the finding in his favor, and there was no error in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.